DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 6-8, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0071230 to Kulczyk in view of US 3,901,557 to Daniels.
Regarding claim 1, Kulczyk discloses a gas turbine engine, comprising: 
an engine core (fig. 1) comprising a low pressure turbine (6, fig. 1; [35]), a fan (5, fig. 1; [35]; according to applicant’s disclosure, page 3 of specification, the low pressure compressor may be a fan), and a shaft system (4, fig. 1; [35]) connecting the turbine to the fan (fig. 1; [35]); 
the engine is configured such that, in the event of a shaft break which divides the shaft system into a front portion and a rear portion unlocated by the thrust bearing, the rear portion is free to move axially rearwardly under a gas load ([1]-[5]; claim 1); and 
wherein the engine further comprises an axial movement sensor (7, figs. 1-2; [34]-[37]; claim 1) configured to register a shaft break when it detects the axial movement of the rear portion of the shaft system.
However, Kulczyk does not explicitly disclose that the shaft system is axially located by a thrust bearing located forward of the turbine and adjacent to the fan, and the engine is configured such that, in the event of a shaft break which divides the shaft system into a front portion located by the thrust bearing and a rear portion unlocated by the thrust bearing, the rear portion is free to move axially rearwardly under a gas load.
 However, Daniels discloses a shaft system (fig. 1) that is axially located by a thrust bearing (thrust bearing 19, fig. 1; Col. 2, lines 5-16) located forward of the turbine (12, fig. 1) and adjacent to the fan (10, fig. 1; Col. 1, line 66-col. 2, line 16), and the engine is configured such that, in the event of a shaft break which divides the shaft system into a front portion located by the thrust bearing and a rear portion unlocated by the thrust bearing, the rear portion is free to move axially rearwardly under a gas load (Col. 2, lines 17-25)
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Daniels with the device of Kulczyk and have the thrust bearings as disclosed by Daniels for the advantage of locating the shaft during and subsequent to the deformation (Abstract; Daniels).

Regarding claim 2, Kulczyk combined with Daniels discloses the gas turbine engine as claimed in claim 1, wherein the shaft system is supported by one or more non-thrust bearings (roller bearings 21; Col. 2, lines 5-16; Daniels) rearwards of the thrust bearing.

Regarding claim 6, Kulczyk combined with Daniels discloses the gas engine as claimed in claim 1, wherein the shaft system comprises a main shaft (18, fig. 1; Col. 2, lines 5-16; Daniels) component which extends forward from the turbine, and a fan shaft (11, fig. 1; Col. 2, lines 5-16; Daniels) component which joins to a front end of the main shaft component and connects the fan to the shaft system, the thrust bearing axially locating the shaft system at the fan shaft component (fig. 1; Daniels).

Regarding claim 7, Kulczyk combined with Daniels discloses the gas engine as claimed in claim 1, wherein the shaft system comprises a drive arm (turbine is connected to the main shaft 20, fig. 1; Col. 2, lines 5-16; Kulczyk) of the turbine.

Regarding claim 8, Kulczyk combined with Daniels discloses the gas engine as claimed in claim 7, wherein the turbine is a multi-stage turbine (low pressure and high pressure stages; Col. 1 line 66-col 2, line 16; Kulczyk), and the drive arm includes one or more inter-stage drive arms (high pressure shaft 20; Kulczyk).

Regarding claim 10, Kulczyk combined with Daniels discloses the gas engine as claimed in claim 1, wherein the gas turbine engine is configured so that the axial movement of the rear portion of the shaft system produces tangling of rotors and stators of the turbine ([6]; Kulczyk).

Regarding claim 11, Kulczyk combined with Daniels discloses the gas engine as claimed in claim 1, wherein the axial movement sensor is a distance sensor, configured to measure a distance between the rear portion of the shaft system and a static structure of the gas turbine engine (sensor detects broken and unbroken frequency over the length of the shaft; [41]-[47]; Kulczyk).

Regarding claim 12, Kulczyk combined with Daniels discloses the gas engine as claimed in claim 1, wherein the axial movement sensor is a backing sensor (7, figs. 1-2; [35]; Kulczyk), configured to detect axial movement of the rear portion of the shaft system.

Regarding claim 13, Kulczyk combined with Daniels discloses the gas engine as claimed in claim 1, further comprising an electronic engine controller ([5], [39]; Kulczyk), which is configured to restrict a flow of fuel to the gas turbine engine when the axial movement sensor registers a shaft break.

Regarding claim 14, Kulczyk combined with Daniels discloses the gas engine as claimed in claim 1, wherein the axial movement sensor registers the shaft break as a binary signal ([39]-[43; Kulczyk).

Regarding claim 15, Kulczyk combined with Daniels discloses an aircraft, including the gas turbine engine as claimed in claim 1 (see rejection of claim 1, above).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulczyk combined with Daniels as applied to claim 1 above, and further in view of US 6,312,215 to Walker.
Regarding claim 9, Kulczyk combined with Daniels discloses the gas engine as claimed in claim 1, but does not explicitly disclose a friction decelerator which, in the event of a shaft break, engages with the turbine to apply frictional braking thereto.
However, Walker discloses a friction brake unit (37, fig. 1; Col. 3, lines 14-22) that, in the event of a load imbalance, engages with the turbine rotors to apply frictional braking thereto.
Therefore, it would have been obvious to the one with ordinary skill in the art, before the effective filing date of the claimed invention, to use teachings of Walker to the device of Kulczyk combined with Daniels and add friction braking as taught by Walker so as to inhibit rotor windmilling and thus guard against resonant rotor vibrations (col. 2, lines 28-33; Walker).

Response to Arguments
Applicant’s arguments, see Remarks, filed 9/9/2022, with respect to the rejection(s) of claim(s) 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAPINDER SINGH whose telephone number is (571)270-1774. The examiner can normally be reached Monday to Friday from 8:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.S/Examiner, Art Unit 3746
            

/AUDREY B. WALTER/Primary Examiner, Art Unit 3746